                    Case 1:19-cv-04454-RA Document 14 Filed 01/27/20 Page 1 of 1
                                                                                          11 SUNRISE PLAZA, STE. 305

Liebowitz                                                                                 VALLEY STREAM, NY 11580
                                                                                          (516) 233-1660
                                ATTORNEYS FOR THE PHOTOGRAPHIC ARTS                       WWW.LIEBOWITZLAWFIRM.COM



                                                                                     ·-·· - ~---- ··----
                                                                                     '
                                                                                         tSL>C-SD~Y
        January 27, 2020                                                                 DOCT'.\lENT
        Honorable Ronnie Abrams
                                                                                         ELECTRO~ICALLY FILED
        United States District Judge                                                     DOC#:
        Southern District of New York                                                    DATEF-IL_E_D_:-,-1-l-~-/-L_O_.
                                                                                     i                                         r         ?
        40 Foley Square                                                              i-==::=.:;:;:;:;;:;::;:::;:::;::::::;;;;::;;:;:;::;;;;;:::;:;::::;:.:=;.,
        New York, New York 10007                                                                      • .. Ht:: t: · ~ tc i             UH
                                                                                                                                         ,    fl ii vr~ i~: ~l
                                                                                                      1.,1,iu                      ~1         u1iJLu
        Re:     Capital Art, Inc. v. Sit Down New York, Inc. (1:19-cv-4454-RA)

        Dear Judge Abrams,

        We represent Plaintiff, Capital Art, Inc., in the above in-captioned case. I will be out of town on
        January 31, 2020 for the status conference and respectfully request that the conference be
        adjourned to 1pm on February 10, 2020. In the alternative the parties can submit a briefing
        scheduling for any summary judgment motions the parties anticipate making after expert
        discovery is completed on February 14, 2020

        The Court's consideration is much appreciated.


                                                                      Respectfully submitted,

                                                                      ls/Richard Liebowitz
                                                                      Richard P. Liebowitz

                                                                      Counsel for Plaintiff Capital Art, Inc.



Application granted. The post-discovery conference scheduled
for January 31, 2020 is hereby adjourned sine die. No later than
February 21, 2020, the parties shall jointly file a letter updating
the Court as to the status of the case, including a proposed
briefing schedule for summary judgment motions.

SO ORDERED.




                                           LiebowitzQLaw Firm, PLLC
